                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


ERIC MEADE                                        :           CIVIL ACTION NO. 2:18-cv-1384
     REG. # 17781-032

VERSUS                                            :           JUDGE JAMES

RODNEY MYER                                       :           MAGISTRATE JUDGE KAY


                                           JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 6] of the Magistrate Judge

previously filed herein and after an independent review of the record, a de novo determination of

the issues, and consideration of the objections filed herein, and having determined that the findings

are correct under applicable law;

       IT IS ORDERED that the instant petition for writ of habeas corpus be

DISMISSED WITH PREJUDICE under Rule 4 of the Rules Governing 2254 Proceedings in

the United States District Courts.

       THUS DONE AND SIGNED 26th day of March, 2019.
